PoeeeNBAKgeR, Judge,

(concurring):

The rule announced by this Court in Black v. Post, 6 W. Va. 253; Woodville v. Woodville, 63 W. Va. 286; Bade v. Feay, 63 W. Va. 166; Teter v. Teter, 59 W. Va. 449; Noffsingers. Farnsworth, 46 W. Va. 410; Delaplain v. Grubb, 44 W. Va. 612; and Buckey v. Buckey, 38 W. Va. 168, renders it very difficult to overthrow a deed or will for mental incompetency or undue influence or both. Tested by that rule, the grantor in.the deed here' assailed was clearly competent to execute a voluntary deed, and that rule will sustain this deed against many of the facts relied upon as proving the exercise of undue influence. But this case is distinguished from those referred to by two weighty, circumstances. not found in any of them, numerous inconsistent dispositions indicative of defective mentality respecting the disposition of property by gift, and contemporaneous possession of the title to the property by one of the grantees naturally and necessarily .working restraint and control of the'will, wishes and *396power of the grantor. As to his property, he was not a free agent, because it was already out of his ownership and beyond his control, and in the hands of the son as a weapon of coercion. At the date of the deed of May 29, 1905, and the execution thereof, father and sons did not stand at arm’s length and on an equal footing. The aged and feeble father was not then in law the owner of his very considerable estate, nor in a position to do with it as he pleased. One of the sons had previously gotten the title thereto in himself and the father was then endeavoring to regain it. Mentally and physically unable personally to conduct the litigation necessary to reclamation, he had entrusted this ini portant business to his other son. When both sons appeared, recommending a compromise, a relinquishment of at least one-half of the land and all the money in controversy, we may well suppose the father felt still more deeply his helpless position.
The deed, making flagrantly unequal distribution of the estate, corresponds in character with the untoward circumstances under which it was made. On the face of the transaction, we perceive the, natural relation of cause and effect, calling for a satisfactory explanation. The circumstances shift the burden of proof to the shoulders of the grantees, under a well settled equity principle. A mortgagee or other person having in his hands the title to another’s property as a security or for some other special purpose, and obtaining an absolute conveyance or acquittance as to the equity of redemption in some form, must show he obtained it fairly. Liskey v. Snyder, 56 W. Va. 610. Though the element of purchase is not involved here, the principle applies, for the advantage of the grantee over the grantor, the inequality of footing, giving rise to the presumption ox unfairness in the class of cases referred to, is present and presumptively operative. This rule applies in cases of admitted competency on the part of the grantor. This circumstance, regarded in equity as a coercive influence strong enough to overpower the will of men in full possession of mental vigor and power, may well be supposed to doubly influence the aged, afflicted, deserted and mentally weak.
Under such circumstanqes, these two sons were under a duty, in securing a conveyance of their father’s estate, to proceed in such manner as to place their good faith in the transaction beyond question and leave no doubt as to the grantor’s full knowl*397edge of the purpose and character of the conveyance and his full, free and deliberate choice in the matter of the disposition of his property by gift.
The unusual and anomalous character of the transaction here involved becomes manifest when the attendant circumstances are compared with those under which testamentary gifts are generally made. Ordinarily the donor has full and unquestioned dominion and his will, not that of the donee, is dominant, control-ing and has free course. Here the donor legally had nothing in his power to give. It was already in the hands of one of the donees. The latter, not the real owner, was master of the situation, and the former an antagonist or suppliant.
If the record can be said to disclose any effort to show the fairness of the transaction, it is abortive. The two sons went to the father in secret and pre-arranged some sort of an understanding as to a deed. Then one of them prepared it, not in the presence and under the direction of the donor, but at his own home some distance away. It was not read and explained to the grantor. Nobody was present when he signed it except the two sons and the notary who took his acknowledgment. They say he had the deed in his hands as if reading it, but do not say he actually read it. Hnder the circumstances, it ought to appear not only that he read it or that it was read to him, but also that it was fully explained to him and the question of his comprehension of the full meaning and import thereof placed beyond the shadow of a doubt.
The claim of an equity in the two sons, conforming to the character and effect of the deed, is founded upon transactions dating back to the year 1871, more than 30 years prior to the date of the deed. This is the old deed found among the grantor’s papers indicating intent at the time of its execution, to convey the land to the two sons in consideration of love and affection and covenants of maintenance of the grantor and his wife during their natural lives.. It is claimed this deed was actually delivered and then lost and that it was made partly in consideration of indebtedness of the grantor to be paid by the two sons. If there was such indebtedness and they paid ¿t, and the delivery of the deed was postponed pending the discharge of the indebtedness, they were no doubt entitled to a delivgry thereof within 10 or 15 years after the date of the deed. Or, if it was delivered and then *398lost 15 or 20 years before the date of the deed in question here, there is no evidence of any effort to procure a new deed, and it is highly improbable that these two men, entitled to a valuable estate, would remain silent for so long a period, with knowledge of the non-delivery or loss of their muniment of title. The facts and circumstances are inconsistent with the theory of reliance upon an equitable title to the land or title under the lost deed. The evidence of this claim is obviously lacking in certainty and directness.